This action is brought to foreclose two mechanics' liens filed by the plaintiff against funds in the hands of the chamberlain of the city of Gloversville, applicable to the payment of a contract for building a schoolhouse in that city. The controversy is between the plaintiffs and the defendants William and Charles Holden. Both parties claim under the defendant George Langham, who contracted with the city for building the schoolhouse, the plaintiffs, by virtue of two mechanics' liens, one filed March 19th, *Page 455 
1898, and the other June 11th of the same year, and the defendants Holden under an order drawn by the contractor Langham on the board of education of the city and filed in the county clerk's office on February 23rd, 1898.
This order was given for materials furnished to Langham for the prosecution of his contract and constituted an equitable assignment of the fund, its form being in our opinion clearly sufficient for that purpose; and the first question to be determined is the validity of that order under the requirements of the Lien Law (Chap. 418, Laws of 1897). The order is attacked because no copy of the contract or statement containing its substance has been filed, which it is contended is directed by section 15 of said statute. The Appellate Division disposed of this claim on the ground that the provisions of section 15 of the Lien Law do not apply to contracts for public improvements. The learned court was of opinion that throughout the first article of the statute a distinction is maintained between liens for the improvement of real property and liens for the construction of public improvements, and that because section 15 mentions only contracts for the improvement of real property it has no application to the case of public improvements. The court deemed this conclusion further supported by the consideration that prior to the enactment of the present law, liens on the real property of private owners and liens on public improvements were the subject of independent statutory regulations; and that it was only in the former case that the law required assignments of the contract or orders on the fund accruing from the contract to be filed. (Chap. 915, Laws of 1896.) Though we are not disposed to underrate the force of these arguments, we have arrived at a different result. While it is true that some sections of article 1 of the Lien Law entitled "mechanics' liens" apply only to private property, and others only to public improvements, the fact that the regulations as to both classes of liens are prescribed by the same article of the same statute indicates a clear intention on the part of the legislature to assimilate the law as to the two classes so far as was practicable. *Page 456 
The Lien Law is divided into several articles dealing with different subjects. 1. Mechanics' liens. 2. Liens on vessels. 3. Liens on monuments, etc. If a lien for labor or materials furnished in the prosecution of public works is to be deemed an entirely distinct matter from that in the case of private real property, it is difficult to understand why it was not made the subject of a distinct article. We think the fair rule of construction is that the various provisions of the article should be held to relate to all mechanics' liens except where the language of the section evidences a different intent or where from the nature of the subject regulations as to one class are inapplicable to the other. Every reason that dictates the requirement that public notice of orders or assignments should be given to those who may deal with the contractor on the faith of his contract applies with the same force to public contracts as to those with private persons. By section 22 it is provided: "This article is to be construed liberally to secure the beneficial interests and purposes thereof." Under this rule of construction we should not allow the beneficent provisions of section 15 to be defeated by too narrow an interpretation of its phraseology. We hold, therefore, that that section applies to public contracts. This is the view that was entertained by the learned Appellate Division of the first department in McKay v.The City of New York (46 App. Div. 579), though it held that the case was governed by the provisions of the Consolidation Act, which being a special and local statute was not affected by the general law. It is worthy of notice that by chapter 195 of the Laws of 1899 the special provisions of the Consolidation Act of the city of New York have been repealed.
We think, however, that under section 15 it was not necessary for the respondents to file a copy of the contract or statement of its substance, but that the filing of the order alone was sufficient. The section provides that no assignment or order for the payment of money shall be valid "until the contract or statement containing the substance thereof and such assignment or a copy of each or a copy of such order, be filed *Page 457 
in the office of the county clerk," etc. The plain reading of this provision requires a copy of the contract or statement of its substance to be filed only in case of an assignment of the contract, not in the case of an order, and there is nothing in the purpose of the statute that would justify or require enlarging the effect of the language used. It is sufficient that the order clearly identifies the contract against the mone accruing from which the order is drawn.
It is further contended by the appellants that the order drawn in favor of the respondents contravenes the provisions of chapter 444 of the Laws of 1897, which prohibits under pain of forfeiture any public contractor "from assigning, transferring, conveying, subletting or otherwise disposing of the same (the contract), or of his right, title or interest therein, or his power to execute such contract to any other person, company or corporation, without the previous consent in writing of the department or official awarding the same." We think that a contractor by giving an order on the fund to accrue from the performance of his contract, neither assigns, sublets nor disposes of his contract nor his power to execute the same; on the contrary, the negotiation of the order may secure to the contractor the very means to carry out his contract.
The judgment appealed from should be affirmed, with costs.
PARKER, Ch. J., GRAY, O'BRIEN, MARTIN and WERNER, JJ., concur; LANDON, J., not sitting.
Judgment affirmed. *Page 458